Citation Nr: 9904667	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of 
frostbite of the feet, for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.  The veteran was captured as a prisoner of war 
(POW) of the German government on December 17, 1944.  The 
exact date of his return to military control is not 
available.  However, by his own accounts, the veteran claimed 
that he was held for five months.  A military Separation 
Qualification Record reveals on the reverse side that the 
veteran was a POW for five months.  The appellant is the 
widow of the veteran.

This appeal arises from a May 1995 rating decision of the 
Columbia, South Carolina, regional office (RO) which denied 
service connection for the cause of the veteran's death.  The 
notice of disagreement was received in June 1995.  The 
statement of the case was issued in July 1995.  The 
appellant's substantive appeal was received in August 1995.  
This appeal also stems from a June 1995 RO determination that 
held that new and material evidence had not been submitted to 
reopen the claim of service connection for the residuals of 
frostbite of the feet, for purposes of accrued benefits.  

This matter was Remanded by the undersigned in July 1997 for 
the purpose of obtaining additional factual and medical 
evidence and to afford due process.  Notably, the veteran was 
observed to have filed a claim for service connection for 
ischemic heart disease prior to his death, and that there was 
no evidence that he was notified of a March 1995 rating 
action that denied his claim.  Therefore, by virtue of filing 
a VA Form 21-534 in May 1995, the appellant was found to have 
raised an accrued benefits claim for service connection for 
ischemic heart disease.  She was also determined to have 
filed a notice of disagreement with a May 1995 decision that 
disallowed her claim.  The purpose of July 1997 and 1998 
Remands was to ensure that the appellant received a proper 
Statement of the Case (SOC) on the issue of service 
connection for ischemic heart disease, for accrued benefits 
purposes, and that the appellant was informed of her 
appellate rights.  The appellant was issued said SOC in 
October 1998.  In an attached cover letter, the RO informed 
the appellant that she needed to file a substantive appeal 
within 60 days.  If she was not heard from within that 
period, the appellant was told that her claim would be 
closed.  To date, the appellant has not submitted a 
substantive appeal on the issue of service connection for 
ischemic heart disease, for accrued benefits purposes.


REMAND

In an April 1998 Statement of the Case, the appellant was 
found to have failed in submitting new and material evidence 
to reopen a claim for service connection for frostbite of the 
feet, for accrued benefits purposes.  The RO stated that to 
justify a reopening of claim based on new and material 
evidence, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  With that in 
mind, it was held that there was "no reasonable 
possibility" that the new evidence submitted in connection 
with the appellant's claim would change the previous 
decision.  In other words, the RO was following the decision 
of Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), wherein 
the United Stated Court of Veterans Appeals (Court) held that 
for evidence to be material, it must be "relevant and 
probative," and "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence both new and old, would change the outcome."


However, in a recent decision, Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that in the Colvin 
decision, the Court impermissibly ignored the definition of 
"material evidence" adopted by VA (in 38 C.F.R. § 3.156) as 
a reasonable interpretation of an otherwise ambiguous 
statutory term (38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme.  Hence, the Federal Circuit 
overruled the Colvin test for purposes of reopening claims 
for the award of veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration." Id.

In view of this recent decision by the Federal Circuit, the 
appellant's application to reopen the previously denied claim 
for service connection for frostbite of the feet, for 
purposes of accrued benefits, must be remanded for a 
determination as to whether the evidence submitted by the 
appellant is "material" as defined under 38 C.F.R. § 
3.156(a) (1998) rather than under Colvin. 

Finally, the Board again observes that the appellant has made 
a request to appear before a member of the Board at the RO.  
This request was made in conjunction with the appellant's 
filing of an April 1998 substantive appeal on the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for frostbite of the 
feet, for purposes of accrued benefits.  In its September 
1998 Remand, the Board directed the RO to schedule the 
appellant for said hearing after other procedural matters had 
been accomplished.  To date, there is no evidence that the RO 
attempted to schedule the appellant for a personal hearing 
before a member of the Board at the RO.

In view of the foregoing and in order to afford the appellant 
her due process rights, the case is REMANDED to the RO for 
the following development:

1.  The appellant and her representative 
should be furnished a supplemental 
statement of the case (SSOC) on the issue 
of whether the veteran submitted new and 
material evidence to reopen claim for 
service connection for frostbite of the 
feet, for accrued benefits purposes.  The 
SSOC should fully comply with the 
provisions of 38 U.S.C.A § 7105(d)(1).  
The SSOC must contain a citation to 
38 C.F.R. § 3.156 and a discussion of 
whether new and material evidence has 
been submitted to reopen the claim based 
on this criteria.  In doing so, a 
determination should made as to whether 
the new evidence "(1) bears directly or 
substantially on the specific matter, and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim."  See Fossie v. West, 12 Vet. 
App. 1 (1998).  If new and material 
evidence is determined to have been 
submitted, the old and new evidence 
should be considered in accordance with 
the provisions of 38 U.S.C.A. § 7261(a).  
The reason(s) for the determination made 
in this case should also be provided.  
Thereafter, the appellant and her 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

2.  Thereafter, the RO should schedule 
the appellant for a travel board hearing 
at the regional office.

Subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  The appellant need take no action until 
otherwise notified, but she or her representative may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to afford due process.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

SANDERS



- 5 -


